SULLIVAN, Judge
(concurring in part and in the result):
It is important not to overanalyze these types of cases. This is a simple case if we follow our case law. As this Court has held in United States v. Teters, 37 MJ 370, 377 (1993), cert, denied, — U.S.-, 114 S.Ct. 919, 127 L.Ed.2d 213 (1994), if the elements of each offense are analyzed and if these elements are different, then the offenses are not multiplieious. In the instant case, the offenses of conspiracy and solicitation each require proof of different elements that the other does not. Therefore, under Teters, the offenses are not multiplieious, so the decision below must be affirmed.